Citation Nr: 0505026	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-31 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemorrhoids.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cataracts of both eyes.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostate cancer.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
condition manifested by a swollen liver.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
condition manifested by swelling of the legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Department of the Army has certified that the veteran was 
missing from August 1943 to March 1945; had recognized 
guerrilla service from March 1945 to February 1946; and had 
Regular Philippine Army service during the month of February 
1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

In June 2004, medical records dealing primarily with the 
veteran's heart disorder (a condition which is not at issue 
in this appeal) were received at the Board.  To the extent 
that the documents may tangentially involve some of the 
disabilities on appeal, the Board notes that the records are 
essentially duplicative of those already of record.  As such, 
the Board finds that remanding this case to the RO for 
consideration of this evidence and the issuance of a 
supplemental statement of the case is not appropriate.


FINDINGS OF FACT

1.  An unappealed October 2001 rating decision denied 
entitlement to service connection for the disabilities on 
appeal.

2.  Evidence received subsequent to the October 2001 rating 
decision does not raise a reasonable possibility of 
substantiating the veteran's service connection claims.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision denying service 
connection for the disabilities on appeal is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the October 2001 rating decision 
is not new and material, and the veteran's service connection 
claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim.  The Board 
finds that the RO decisions and correspondence provided to 
the veteran in this case have notified him of all regulations 
pertinent to his claims, informed him of the reasons for 
which it had denied his claims, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  As there is no evidence that any of the 
disabilities on appeal were present during service or until 
years thereafter, the Board finds that affording the veteran 
an examination for the purpose of obtaining an opinion 
concerning a possible relationship between the veteran's 
disabilities and his military service is not appropriate in 
this case.  38 C.F.R. § 3.159(c)(4).

In November 2003 the RO sent a letter to the veteran 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran of what evidence was 
necessary to establish entitlement, what evidence the veteran 
needed to provide, and what evidence and information VA would 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The letter also asked the veteran to notify VA of any other 
evidence he would like to have considered.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that the 
appellant was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the duty to assist and 
notify as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, has been 
satisfied with respect to the issues on appeal.  See 38 
U.S.C.A. §§ 5103, 5103A.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented, and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

The veteran's service connection claims were originally 
denied by an October 2001 rating decision.  A claim which is 
the subject of a prior final decision may be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

In February 2003 the veteran filed an application to reopen 
his service connection claims.  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims made on or after August 29, 2001.  As the 
appellant filed his claim after this date, the new version 
(cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

I.  Cataracts of both eyes, a condition manifested by a 
swollen liver, and a condition manifested by swelling of the 
legs.

The Board notes that the evidence of record both before and 
after the October 2001 rating decision does not include a 
diagnosis for any of these claimed disabilities.  As such, 
the newly submitted evidence does not raise a reasonable 
possibility of substantiating these claims, and the Board 
finds that the evidence is not new and material under 38 
C.F.R. § 3.156.

II.  Hemorrhoids, prostate cancer, and diabetes mellitus.

At the time of the October 2001 rating decision, the evidence 
consisted primarily of service medical records.  The service 
medical records included examinations dated in February 1946 
and March 1946 that revealed no chronic disabilities.  The 
evidence added to the claims file since October 2001 reflects 
that the veteran suffers from hemorrhoids, prostate cancer, 
and diabetes mellitus.

The additional evidence submitted since the October 2001 
decision is not material, in that it does not raise a 
reasonable possibility of substantiating these claims, i.e., 
it does not show that the veteran has a hemorrhoids, prostate 
cancer, or diabetes disability that was incurred in or 
aggravated by his military service.  As such, the Board 
concludes that the evidence submitted subsequent to the 
October 2001 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the service connection claims 
on appeal is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


